Citation Nr: 1139218	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  10-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dental trauma, and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1953 to May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his April 2010 VA Form 9, substantive appeal of the denial of service connection for hearing loss and tinnitus, the Veteran indicated that he wanted a hearing before a member of the Board to be held at a local VA office.  He reiterated this request in an August 2010 statement.  In his April 2011 Form 9, substantive appeal of the RO's determination not to reopen his claim of service connection for dental trauma, he indicated that he did not want a Board hearing.  However, in a June 2011 Form 9 he indicated that he did want a hearing before a member of the Board to be held at a local VA office with regard to the dental trauma matter.  

Based on these statements by the Veteran, the Board must remand this matter so that he can be afforded the requested hearing.  38 C.F.R. § 20.703 (2011).  

(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a member of the Board to be held at a local VA office in the order in which his request was received.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



